UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 06-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Target 2010 Fund June 30, 2010 Target 2010 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Principal Amount/Shares Value SHORT-TERM INVESTMENTS(1)— 66.9% FFCB Discount Notes, 0.44%,7/9/10 FHLB Discount Notes, 0.40%,9/15/10 U.S. Treasury Bills, 0.22%,9/23/10 U.S. Treasury Bills, 0.23%,11/18/10 TOTAL SHORT-TERM INVESTMENTS (Cost $113,102,303) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(2)— 33.0% STRIPS - PRINCIPAL, 1.65%,8/15/10 STRIPS - PRINCIPAL, 5.09%,8/15/10 STRIPS - COUPON, 1.37%,11/15/10 STRIPS - COUPON, 2.94%,2/15/11 STRIPS - PRINCIPAL, 4.58%,2/15/11 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $55,390,366) TEMPORARY CASH INVESTMENTS— 0.2% FHLB Discount Notes, 0.001%, 7/1/10(1) JPMorgan 100% U.S. Treasury Securities Money Market Fund Agency Shares 16 16 TOTAL TEMPORARY CASH INVESTMENTS (Cost $436,016) TOTAL INVESTMENT SECURITIES—100.1% (Cost $168,928,685) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Equivalents - Security whose principal payments are secured by U.S. Treasury FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank STRIPS - Separate Trading of Registered Interest and Principal of Securities The rate indicated is the yield to maturity at purchase. The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. Target 2010 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the most recent bid prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010.The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Short-Term Investments – – Zero-Coupon U.S. Treasury Securities and Equivalents – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Target 2015 Fund June 30, 2010 Target 2015 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Principal Amount Value ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(1)— 84.4% Federal Judiciary, 4.94%,2/15/14 TVA STRIPS - COUPON, 4.97%,5/1/14 STRIPS - COUPON, 2.27%,11/15/14 Federal Judiciary, 4.78%,2/15/15 STRIPS - COUPON, 4.20%,2/15/15 AID (Israel), 4.72%,5/1/15 AID (Israel), 4.72%,5/15/15 STRIPS - COUPON, 3.63%,5/15/15 REFCORP STRIPS - COUPON, 9.53%,7/15/15 AID (Israel), 4.10%,8/15/15 Federal Judiciary, 4.78%,8/15/15 STRIPS - COUPON, 9.56%,8/15/15 STRIPS - PRINCIPAL, 3.37%,8/15/15 REFCORP STRIPS - COUPON, 7.42%,10/15/15 TVA STRIPS - COUPON, 4.30%,11/1/15 STRIPS - COUPON, 3.60%,11/15/15 STRIPS - PRINCIPAL, 2.99%,11/15/15 REFCORP STRIPS - COUPON, 5.15%,1/15/16 Federal Judiciary, 5.42%,2/15/16 STRIPS - COUPON, 8.64%,2/15/16 STRIPS - PRINCIPAL, 3.68%,2/15/16 STRIPS - COUPON, 4.53%,5/15/16 REFCORP STRIPS - COUPON, 8.23%,7/15/16 STRIPS - COUPON, 4.42%,8/15/16 REFCORP STRIPS - COUPON, 9.38%,10/15/16 STRIPS - COUPON, 3.75%,11/15/16 STRIPS - PRINCIPAL, 4.74%,11/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $233,695,016) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES(1)— 13.5% FICO STRIPS - COUPON, 5.00%,4/6/14 FICO STRIPS - COUPON, 5.08%,5/2/14 FICO STRIPS - COUPON, 5.08%,5/30/14 FICO STRIPS - COUPON, 4.97%,10/5/14 FICO STRIPS - COUPON, 5.00%,11/30/14 FICO STRIPS - COUPON, 5.13%,2/8/15 FICO STRIPS - COUPON, 6.78%,2/8/15 FICO STRIPS - COUPON, 4.98%,4/6/15 FICO STRIPS - COUPON, 5.76%,4/6/15 FNMA STRIPS - COUPON, 5.46%,7/15/15 FHLMC STRIPS - COUPON, 4.28%,9/15/15 FICO STRIPS - COUPON, 5.47%,11/2/15 FICO STRIPS - COUPON, 5.77%,11/11/15 FNMA STRIPS - COUPON, 3.44%,11/15/15 FICO STRIPS - COUPON, 5.16%,12/6/15 FICO STRIPS - COUPON, 4.70%,12/27/15 FICO STRIPS - COUPON, 6.42%,6/6/16 Target 2015 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Principal Amount Value FNMA STRIPS - COUPON, 4.29%,11/15/16 $ 9,250,000 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $38,492,816) TEMPORARY CASH INVESTMENTS— 0.5% FHLB Discount Notes, 0.001%, 7/1/10(2) JPMorgan 100% U.S. Treasury Securities Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,751,422) TOTAL INVESTMENT SECURITIES—98.4% (Cost $273,939,254) OTHER ASSETS AND LIABILITIES — 1.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments AID - Agency for International Development Equivalent FHLB - - Security whose principal payments are secured by the U.S. Treasury Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. Target 2015 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the most recent bid prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value.If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010.The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents – – Zero-Coupon U.S. Government Agency Securities – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Target 2020 Fund June 30, 2010 Target 2020 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Principal Amount Value ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(1)— 88.2% Federal Judiciary, 5.27%,2/15/19 Federal Judiciary, 5.67%,8/15/19 REFCORP STRIPS - COUPON, 5.00%,10/15/19 REFCORP STRIPS - PRINCIPAL, 5.01%,10/15/19 REFCORP STRIPS - COUPON, 8.53%,1/15/20 REFCORP STRIPS - COUPON, 6.35%,4/15/20 AID (Israel), 4.62%,5/1/20 AID (Israel), 5.91%,5/15/20 REFCORP STRIPS - COUPON, 8.41%,7/15/20 REFCORP STRIPS - PRINCIPAL, 6.52%,7/15/20 Federal Judiciary, 6.19%,8/15/20 STRIPS - COUPON, 4.81%,8/15/20 REFCORP STRIPS - COUPON, 4.03%,10/15/20 REFCORP STRIPS - PRINCIPAL, 5.76%,10/15/20 STRIPS - COUPON, 4.09%,11/15/20 REFCORP STRIPS - COUPON, 8.45%,1/15/21 REFCORP STRIPS - PRINCIPAL, 6.00%,1/15/21 Federal Judiciary, 5.75%,2/15/21 STRIPS - COUPON, 5.12%,2/15/21 STRIPS - PRINCIPAL, 4.09%,2/15/21 AID (Israel), 4.40%,5/15/21 STRIPS - COUPON, 6.05%,5/15/21 STRIPS - PRINCIPAL, 5.22%,5/15/21 STRIPS - COUPON, 4.94%,8/15/21 STRIPS - PRINCIPAL, 3.94%,8/15/21 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $166,214,016) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES(1)— 10.6% FICO STRIPS - PRINCIPAL, 5.81%,4/5/19 TVA STRIPS - COUPON, 5.66%,5/1/19 FICO STRIPS - PRINCIPAL, 4.64%,9/26/19 TVA STRIPS - COUPON, 5.70%,11/1/19 FHLMC STRIPS - COUPON, 6.30%,1/15/20 FNMA STRIPS - COUPON, 4.95%,7/15/20 Government Trust Certificates, 5.76%,4/1/21 FHLMC STRIPS - COUPON, 5.39%,9/15/21 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $20,902,154) TEMPORARY CASH INVESTMENTS— 0.6% FHLB Discount Notes, 0.001%, 7/1/10(2) (Cost $1,322,000) TOTAL INVESTMENT SECURITIES—99.4% (Cost $188,438,170) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Target 2020 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Notes to Schedule of Investments AID - Agency for International Development Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. Target 2020 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the most recent bid prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010.The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents – – Zero-Coupon U.S. Government Agency Securities – – Temporary Cash Investments – – Total Value of Investment Securities – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Target 2025 Fund June 30, 2010 Target 2025 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Principal Amount Value ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS(1)— 83.8% REFCORP STRIPS - COUPON, 6.56%,1/15/24 REFCORP STRIPS - COUPON, 6.66%,4/15/24 REFCORP STRIPS - COUPON, 4.99%,7/15/24 REFCORP STRIPS - COUPON, 5.41%,10/15/24 REFCORP STRIPS - COUPON, 6.37%,1/15/25 STRIPS - COUPON, 6.21%,2/15/25 REFCORP STRIPS - COUPON, 6.56%,4/15/25 STRIPS - COUPON, 6.07%,5/15/25 REFCORP STRIPS - COUPON, 6.14%,7/15/25 STRIPS - COUPON, 4.52%,8/15/25 STRIPS - COUPON, 4.49%,11/15/25 STRIPS - COUPON, 4.96%,2/15/26 STRIPS - PRINCIPAL, 3.68%,2/15/26 REFCORP STRIPS - COUPON, 6.34%,4/15/26 STRIPS - COUPON, 5.30%,5/15/26 REFCORP STRIPS - COUPON, 7.30%,7/15/26 STRIPS - COUPON, 5.64%,8/15/26 STRIPS - COUPON, 5.15%,11/15/26 STRIPS - PRINCIPAL, 3.31%,11/15/26 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $150,775,843) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES(1)— 10.6% FNMA STRIPS - COUPON, 6.14%,4/8/24 TVA STRIPS - COUPON, 6.58%,5/1/24 FHLMC STRIPS - COUPON, 5.45%,9/15/24 FNMA STRIPS - COUPON, 5.30%,1/15/25 FHLMC STRIPS - COUPON, 5.06%,3/15/25 FHLMC STRIPS - COUPON, 5.18%,3/15/25 FNMA STRIPS - COUPON, 5.11%,5/15/25 FHLMC STRIPS - COUPON, 5.05%,9/15/25 FHLMC STRIPS - COUPON, 5.13%,9/15/25 TVA STRIPS - COUPON, 6.08%,11/1/25 TVA STRIPS - PRINCIPAL, 5.70%,11/1/25 FHLMC STRIPS - COUPON, 5.35%,12/11/25 FNMA STRIPS - COUPON, 5.10%,1/15/26 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $20,668,837) TEMPORARY CASH INVESTMENTS— 0.6% FHLB Discount Notes, 0.001%, 7/1/10(2) Target 2025 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value JPMorgan 100% U.S. Treasury Securities Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,235,211) TOTAL INVESTMENT SECURITIES—95.0% (Cost $172,679,891) OTHER ASSETS AND LIABILITIES — 5.0% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. Target 2025 – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the most recent bid prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value.If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010.The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents – – Zero-Coupon U.S. Government Agency Securities – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments $ 33,808,123 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ 33,390,699 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY TARGET MATURITIES TRUST By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 25, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 25, 2010
